IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                     )
                                      )
                 v.                   ) ID Nos. 1911015539
                                      )         2001004704
WILLIAM ACKRIDGE,                     )
                                      )
           Defendant.                 )


                        MEMORANDUM OPINION

                        Submitted: November 19, 2020
                          Decided: January 12, 2021

Upon Consideration of Defendant’s Motion to Transfer Charges to Family Court,
                                GRANTED.




Jillian Schroeder, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware. Attorney for the State.

John Barber, Office of Defense Services, Wilmington, Delaware. Attorney for
Defendant.




MEDINILLA, J.
                                   I.   INTRODUCTION

       Defendant William Ackridge at 17 years of age1 stands accused of Assault

First and Second Degrees, Reckless Endangering First Degree, Conspiracy Second

Degree, Possession of a Firearm During the Commission of a Felony (“PFDCF”),

and Possession, Purchase, Own or Control of a Firearm (Handgun) by a Prohibited

Juvenile. 2 He seeks to transfer his charges to Family Court under 10 Del. C. § 1011

and challenges whether the State has established its burden of proof positive or

presumption great for the PFDCF charges under 11 Del. C. § 1447A(f). Upon

consideration of the reverse amenability hearing held on November 19, 2020, the

parties’ submissions, oral arguments, and the record in this case, Defendant’s Motion

to Transfer Charges to Family Court is GRANTED.

                II.    FACTUAL AND PROCEDURAL HISTORY 3

       The charges stem from two separate incidents in November 2019. The first

involved a shooting at the Kingswood Community Center in Wilmington. The

second occurred in Defendant’s residence days later where it is alleged that a firearm

discharged when Defendant tossed it out of his bedroom window. Detectives from



1
  Defendant’s date of birth is February 22, 2003.
2
  See Indictment, True Bill Filed. No. 29, State of Delaware v. William Ackridge, Crim. I.D. No.
2001004704, D.I. 1 (Del. Super. Ct. Aug. 10, 2020); Indictment, True Bill Filed, No. 40, State of
Delaware v. William Ackridge, Crim. I.D. No. 1911015539, D.I. 3 (Del. Super. Ct. Mar. 2,
2020).
3
  This recitation is based upon oral argument and evidence presented at the reverse amenability
hearing on Defendant’s Motion to Transfer on November 19, 2020.
                                                2
both Wilmington and New Castle County Police Departments testified as witnesses

for the State regarding both incidents.

      Detective McNasby first testified that he observed Defendant and several

young men on an Instagram Messaging video on November 25, 2019. Defendant

was one of two men pointing a weapon into the camera. Since Defendant was on

probation at the time, the officer executed warrants and arrived at his residence later

that evening.

      With the assistance of four detectives and a SWAT team, he testified that upon

arriving at the rear of the house, he heard a loud bang followed by another. He then

observed a window screen drop from a second story window followed by a trail of

smoke. He testified that he believed the second bang was the sound of a gun. SWAT

officers in front of the house went into the residence and saw Defendant coming

down the stairs of the residence wearing the same clothes as seen in the Instagram

video. It was later determined that the Defendant’s belongings were located in the

bedroom from where the screen fell and the loud bangs were heard. Other adults

were in the house and firearms were located in Defendant’s sister’s room. In the

yard were a loaded firearm, impact crates and pieces of brass projectile.

      Upon further investigation, law enforcement determined that the spent casings

matched others found in a Silver Kia, later determined stolen. Police suspected that




                                          3
the vehicle, found adjacent to Defendant’s residence, was involved in a shooting two

days prior. This incident forms the second set of charges.

      Detective Anthony Ford of the Wilmington Police Department testified that

on November 23, he responded to a shots-fired incident at the Kingswood

Community Center where two victims were on the scene and a third had self-

transported to Wilmington Hospital. Surveillance footage shows a silver vehicle

stopped in front of the center. The community center’s camera footage depicts that

the vehicle stops, multiple flashes are seen, then numerous people scatter. The

vehicle had characteristics similar to the stolen Kia. A search of the vehicle yielded

9mm spent casings on the driver side floor. The spent casings, collected and tested

by Delaware State Police, matched the firearm found in Defendant’s yard.

      Law enforcement also searched Defendant’s phone and discovered multiple

searches made to the “Delawareonline” website hours after the Kingswood incident.

Text messages on Defendant’s phone show attempts to obtain a firearm. His cell

phone was off at the time of the shooting. His GPS location was unknown at the

time of the shooting because the battery was not charged.

      On November 25, 2019, Wilmington Police charged Defendant with four

counts of Reckless Endangering First Degree, Possession of a Firearm During the

Commission of a Felony, and Possession of a Firearm by a Person Prohibited. As

to the Kingswood incident, on August 10, 2020, Mr. Ackridge was indicted on a


                                          4
Rule 9 Warrant by a New Castle County Grand jury with 2 counts of Assault First

Degree, 2 counts of Reckless Endangering First Degree, Possession of a Firearm

During the Commission of a Felony, Conspiracy Second Degree, Assault Second

Degree, and Possession of a Firearm by a Person Prohibited.

        Detained in New Castle County Detention Center since November 2019, he

asks to transfer his case to Family Court. His sole witness is psychologist Dr. Robin

Belcher-Timme, Psy.D., ABPP.           In addition to the two aforementioned witnesses,

the State called Jennifer Wilson on behalf of the Division of Youth Rehabilitative

Services (“YRS”) of the Department of Services for Children, Youth & Their

Families (“DSCYF”). The parties stipulated to the introduction of Dr. Timme’s and

Ms. Wilson’s reports. A reverse amenability hearing took place on November 19,

2019.

                                STANDARD OF REVIEW

        The reverse amenability process is meant to identify juveniles charged as

adults who are amenable to the rehabilitative processes of the Family Court. 4 If the

juvenile files a motion to transfer the adult charges, this Court must hold a reverse

amenability hearing and weigh the four factors set forth in 10 Del. C. § 1011(b).5




4
  See generally 10 Del. C. §§ 1010-11; see also Hughes v. State, 653 A.2d 241, 249 (Del. 1994)
(quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marine v. State, 607 A.2d 1185, 1209
(Del. 1992)).
5
  See, e.g., State v. Harper, 2014 WL 1303012, at *5–7 (Del. Super. Mar. 31, 2014).
                                              5
       The Court may consider evidence of: (1) “[t]he nature of the present offense

and the extent and nature of the defendant’s prior record, if any;” 6 (2) “[t]he nature

of past treatment and rehabilitative efforts and the nature of the defendant’s response

thereto, if any;”7 (3) “[w]hether the interests of society and the defendant would be

best served by trial in the Family Court or in the Superior Court[;]”8 and (4) any

“other factors which, in the judgment of the Court are deemed relevant.” 9

                                  III.    DISCUSSION

    A. Fair Likelihood of Conviction

       Before weighing the Section 1011(b) factors, “this Court must preliminarily

determine whether the State has made out a prima facie case against the juvenile.”10

The Court considers “whether there is a fair likelihood that [the defendant] will be

convicted of the crimes charged.”11 Furthermore, “[a] real probability must exist

that a reasonable jury could convict on the totality of the evidence assuming that the

evidence adduced at the reverse amenability hearing stands unrebutted by the

defendant at trial.” 12




6
  10 Del. C. § 1011(b)(1).
7
  Id. at § 1011(b)(2).
8
  Id. at 1011(b)(3).
9
  Id. at § 1011(b).
10
   Harper, 2014 WL 1303012, at *5 (citing Marine v. State, 624 A.2d 1181, 1185 (Del. 1993)).
11
   Harper, 2014 WL 1303012, at *5 (citing Marine v. State, 624 A.2d 1181, 1185 (Del. 1993)).
12
   Id.
                                              6
       Since Defendant is also charged for Possession of a Firearm During

Commission of a Felony, 11 Del. C. § 1447A(f), as amended, requires the Court to

find proof positive or presumption great that the accused used, displayed or

discharged a firearm during the commission of a felony.13 This provision entitles a

juvenile defendant to an evidentiary hearing and allows the firearm charges to be

transferred back to Family Court if the Court does not find proof positive or

presumption great that the juvenile used, displayed, or discharged a firearm during

the commission of a felony.14 The proof positive or presumption great standard is

commonly understood as whether “after [a] full hearing ‘there is good ground to

doubt the truth of the accusation.’”15 If so, then “the Court in its discretion [may]

conclude[] from the evidence that the State does not have a fair likelihood of

convicting the accused of the . . . offense[s].”16

       In the Kingswood shooting, the most the State establishes is that a car and a

firearm were near Defendant’s house. The stolen Kia was located adjacent to

Defendant’s residence and ballistic evidence in the vehicle matches a firearm in


13
   11 Del. C. § 1447A(f) (“Every person charged under this section over the age of 16 years who,
following an evidentiary hearing where the Superior Court finds proof positive or presumption
great that the accused used, displayed, or discharged a firearm during the commission of a Title
11 or a Title 31 violent felony as set forth in § 4201 (c) of this title, shall be tried as an adult,
notwithstanding any contrary provisions or statutes governing the Family Court or any other
state law. The provisions of this section notwithstanding, the Attorney General may elect to
proceed in Family Court.”).
14
   See 11 Del. C. § 1447A(f).
15
   See In re Steigler, 250 A.2d 379, 382 (Del. 1969) (internal quotations omitted).
16
   Id. at 383 (noting that the proof ‘positive or presumption great’ language is imprecise).
                                                  7
Defendant’s yard. Yet, the State fails to place Defendant at the scene, let alone in

the vehicle at the time of the shooting. Witnesses were wholly uncooperative, and

no GPS nor cell phone evidence tracks Defendant to Kingswood. The video footage

does not capture the persons in the vehicle. Therefore, the State cannot establish

that Defendant used, displayed or discharged a firearm during the commission of the

felony assault and reckless endangering charges under 11 Del. C. § 1447A(f).

      As for the second set of charges, the State’s evidence also fails to establish

proof positive or presumption great that Defendant used, displayed or discharged a

firearm. The State charges that Defendant recklessly endangered officers when a

firearm discharged after or when he threw it out of a window. Upon arriving at the

back of Defendant’s residence, one of several row homes, the detective testified he

believed one loud bang sounded like a gun. A gun is found in the yard although no

one saw the weapon drop from the room where the screen fell.

      Though circumstantial evidence may support a finding that the loaded weapon

was thrown from a second-story room, there is no evidence that Defendant was in

the room from where the sounds came or the screen falls. Other adults were in the

home at the time. More importantly, there is no evidence that Defendant had upon

him a weapon.     The Instagram evidence establishes that Defendant displayed

incriminating videos of himself with an alleged weapon earlier that day. But these




                                         8
prior actions cannot extend to implicate him for the events that unfolded at his

residence later that evening.

      To prosecute a juvenile in this Court for PFDCF, 11 Del. C. § 1447A(f)

requires that the State establish more than actual or constructive possession. It must

establish that the juvenile displayed, discharged or used the firearm. Accepting the

State’s theory that Defendant attempted to get rid of the weapon, it cannot establish

that he displayed or discharged the weapon, especially since the State alleges that

the firearm must have discharged upon impact after it was tossed. As for whether

Defendant “used” the weapon, use is defined as “to avail oneself of: employ.”17

Here, at best the State can establish that Defendant was trying to abandon the

weapon, not avail himself of it or employ it.

      Under 11 Del. C. § 1447A(f), the Court does not find proof positive or

presumption great that Defendant used, displayed or discharged a firearm during the

commission of a felony to maintain jurisdiction of the firearm charge.           After

reviewing the totality of the evidence presented, there is not a fair likelihood that

Defendant would be convicted of the charged offenses. Therefore, the State has not

met its burden of demonstrating a prima facie case against Defendant with a fair




17
  Use, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/use (last
visited Jan. 12, 2021).
                                           9
likelihood of conviction at trial. For the remaining charges, the factors also weigh

in favor of transfer to Family Court.

      B. Weighing § 1011(b)’s Four Factors

          1. Section 1011(b) Factor One: Nature of Present Offense and the Extent
             and Nature of Defendant’s Prior Record
          The first § 1011(b) factor is two-pronged.18 The first prong of the first factor

inquiries into the nature of the present offenses that, by definition and virtue of being

before this Court, are violent and serious, and weighs against transfer. Yet the

second prong weighs in favor of transfer. With adjudications of delinquency that

include theft of a motor vehicle and resisting arrest, his criminal record began only

two years before he was charged as an adult.

          2. Section 1011(b) Factor Two: Nature of Past Treatment and
             Defendant’s Response
          Extensive medical history from Nemours Children’s Hospital memorializes

Defendant’s diagnosis of traumatic brain injury (“TBI”) from 2012 when Defendant

hit a tree while on a minibike. He suffered a subdural hematoma, right frontal-

temporal bone fractures and trauma services required intensive care treatment.

          Dr. Timme’s report outlines the lingering effects therefrom and opines that

“The behavioral disinhibition, emotional reactivity, impulsivity, and other clinical

features of these allegations could be contributed to in no small part by the effects



18
     See 10 Del. C. § 1011(b)(1).
                                             10
of a severe Traumatic Brain Injury (TBI), the experience of acute or chronic trauma,

or a combination of the two diagnostic categories.”19

          Despite the well-documented medical history, since November 2019,

NCCDC has not provided treatment. The reason offered by the detention center is

that Defendant failed to self-report or request services. The explanation belies logic.

Even if one assumes that someone with a brain injury understood his medical needs,

it is unlikely that a teenage detainee would have the ability to request services to

address them.

          The following excerpt from Dr. Timme’s psychological evaluation says it all:

          Similarly, despite the availability of medical records documenting the severity of William’s
          TBI, and recommending ongoing neuropsychological assessment and treatment, there is no
          indication in the records provided to the undersigned that those services were ever offered or
          arranged…[and] no indication that he has been identified as potentially having a
          Neurocognitive Disorder….

          It is premature and clinically inappropriate to declare that treatment and rehabilitative efforts
          have been exhausted or even adequately considered, when [Defendant] has never even had an
          evaluation completed by the Division of Prevention and Behavioral Health Services
          (PBHS)…[T]here has been no systematic means of evaluating William’s clinical and
          criminogenic needs, and then assigning an appropriate treatment and programming plan to
          meet those needs. This is in line with the clinical recommendation of Dr. Haas, William’s
          treating physician in the Department of Rehabilitative Medicine at AI DuPont. In fact, Dr.
          Haas stated, “We have been advocating for neuropsych assessment for years.” It is strongly
          recommended that William’s clinical needs be thoroughly evaluated through a
          neuropsychological assessment, specifically in an effort to identify the extent of what William
          will not do versus what he can not do, potentially, and to conceptualize his amenability to
          treatment accordingly.”20




19
     Report of Robin Belcher-Timme, Psy.D., ABPP, Licensed Psychologist, Report at 9.
20
     Report of Dr. Timme at 10-11.
                                                     11
       The Court accepts Dr. Timme’s opinion that Defendant is amenable to Family

Court services.21 Although he will turn 18 in February, a neuropsychological

assessment as ordered will serve to inform treatment options for Family Court. This

prong weighs in favor of transfer to Family Court.

       3. Section 1011(b) Factor Three: Interests of Society and Defendant

       In addition to his TBI, Defendant has witnessed friends murdered. Given the

gang-related affiliations and the chronic exposure to trauma brought about by such

activities, it is not surprising that his juvenile record reflects escalating impulsive

and violent behavior. Yet, while detained, Defendant has earned Gold shirt status—

the highest behavioral phase under the CBT Behavioral Model. He has not yet

received Level V programming at YRS. It is in the interest of society and Defendant

to give him the benefit of the same and allow Family Court to place him in age-

appropriate programming. Since the State may seek extended jurisdiction until

Defendant turns twenty-one,22 this factor weighs in favor of transfer. 23

                                            CONCLUSION

       The State has not established proof positive or presumption great that

Defendant used, displayed or discharged a firearm during the commission of the


21
   Id. at 12.
22
   10 Del. C. § 928(a) (“Prior to trial upon Petition of the Attorney General, the State may seek
extended jurisdiction of the Family Court over a juvenile up to age 21.”).
23
    The fourth factor of § 1011(b)—other relevant factors the Court deems relevant—has been
sufficiently addressed in the other § 1011(b) factors such that the Court need not explicitly address
this factor in its opinion. 10 Del. C. § 1011(b).
                                                 12
felonies for which he stands charged under 11 Del. C. § 1447A(f). Thus, the State

has not established a fair likelihood of conviction. As to the remaining charges, the

enumerated factors under 10 Del. C. § 1011(b) weigh in favor of transfer. In light

of the undisputed record, the Court has ordered a neuropsychological assessment in

the hopes it will reviewed by the Family Court.

      Defendant’s Motion to Transfer Charges to Family Court is GRANTED.

      IT IS SO ORDERED.



                                              /s/ Vivian L. Medinilla
                                              Judge Vivian L. Medinilla

oc:   Prothonotary
cc:   John Barber, Esquire
      Jillian Schroeder, Esquire
      Dr. Robin Belcher-Timme, Psy.D., ABPP
      Jennifer Wilson, Master Family Service Specialist
      Jennifer Skinner, Master Family Service Specialist




                                         13